Citation Nr: 0700488	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased evaluation for varicose veins 
of the right lower extremity with a history of pulmonary 
embolism from venous thrombosis in excess of 40 percent.

2. Entitlement to an increased evaluation for varicose veins 
of the left lower extremity with a history of pulmonary 
embolism from venous thrombosis in excess of 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.


FINDINGS OF FACT

1. The veteran's varicose veins of the right lower extremity 
are manifested by edema, stasis pigmentation, and pain with 
walking, but not by persistent ulceration or massive board-
like edema.

2. The veteran's varicose veins of the left lower extremity 
are manifested by edema, stasis pigmentation, and pain with 
walking, but not by persistent ulceration or massive board-
like edema.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation for varicose 
veins of the right lower extremity with a history of 
pulmonary embolism from venous thrombosis in excess of 40 
percent are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).

2. The criteria for an increased evaluation for varicose 
veins of the left lower extremity with a history of pulmonary 
embolism from venous thrombosis in excess of 40 percent are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with an October 2002 letter sent 
to the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disabilities.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The Board notes 
that this letter was sent to the veteran prior to the 
December 2002 rating decision.  Thus, VCAA notice was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
October 2002 letter also essentially notified the veteran of 
the need to submit any pertinent evidence in his possession.

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board has concluded that the 
preponderance of the evidence is against the veteran's 
claims.  Therefore, any questions as to the appropriate 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding this element should not 
prevent a Board decision.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records and relevant VA treatment 
records are associated with the claims folder.  The Board 
notes that the veteran was also provided two VA examinations 
in conjunction with his claim for the specific purpose of 
rating the current level of his disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran is currently assigned separate 40 percent ratings 
for varicose veins of the right and left lower extremities 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).  
Under that diagnostic code, a 40 percent rating is warranted 
for varicose veins with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.

A 60 percent rating is warranted for varicose veins with 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  A 
100 percent rating is warranted for varicose veins with 
massive board-like edema with constant pain at rest.  Id.

The Board concludes that the evidence of record is 
characteristic of a 40 percent rating as contemplated by 
Diagnostic Code 7120.  As will be discussed in greater detail 
below, there is no competent evidence that the veteran's 
current symptomatology warrants a higher rating.

The medical evidence of record indicates that the veteran's 
varicose veins are manifested by edema and stasis 
pigmentation, consistent with both 40 percent and 60 percent 
ratings.  However, there is no evidence that the veteran has 
persistent ulceration, a symptom required for a 60 percent 
disability rating.  Neither the October 2002 or the May 2004 
VA examiner noted the presence of ulcers on either of the 
veteran's lower extremities.  A March 2002 VA treatment note 
also indicated that the veteran did not have any ulceration 
of his lower extremities.  Finally, the veteran's 2002 VA 
problem list notes that the veteran has varicose veins of 
lower extremities without mention of ulcer or inflammation.

Additionally, although the veteran's medical records 
demonstrate that he has persistent mild edema, there is no 
evidence of record that the veteran has massive board-like 
edema, as contemplated by a 100 percent evaluation.  Both the 
October 2002 and May 2004 VA examiners noted the veteran had 
1+ pitting edema with venous stasis changes.  Additionally, a 
July 2001 VA treatment note indicates that the veteran has 
mild continual lower extremity edema.

The Board acknowledges the veteran's own statements that he 
is entitled to a disability rating in excess of 40 percent 
for each lower extremity.  However, the Board must consider 
the entire evidence of record when analyzing the criteria 
laid out in the ratings schedule.  Furthermore, although the 
veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The competent evidence of record demonstrates that the 
veteran has varicose veins of the right and left lower 
extremities with persistent edema and stasis pigmentation, 
but no ulceration or massive board-like edema.  Thus, the 
Board concludes that the evidence supports no more than a 40 
percent disability evaluation for each lower extremity.  In 
reaching its decision, the Board considered the benefit-of-
the-doubt rule.  However, the preponderance of the evidence 
is against an evaluation higher than 40 percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased evaluation for varicose veins of 
the right lower extremity with a history of pulmonary 
embolism from venous thrombosis in excess of 40 percent is 
denied.

Entitlement to an increased evaluation for varicose veins of 
the left lower extremity with a history of pulmonary embolism 
from venous thrombosis in excess of 40 percent is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


